[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff Still Meadows, LLC, has appealed the assessment CT Page 15395 of its property consisting of 21.540 acres located at 7 and Fort Hill Road, New Milford. The property was appraised by the New Milford Tax Assessor on the list of October 1, 1996 at a value of $2,716,000.00 with a net assessment of $1,901,270.00.
A hearing on the plaintiffs' appeal was held by the Board of Assessment on March 25, 1997. The Board made no change in the assessment by nature of denial dated March 31, 1997. This appeal followed for the years 1996, 1997, and 1998.
The appraiser called by the plaintiff, Michael Mazzia valued the property as of October 1, 1992 at 1,515,500.00. Mr. Mazzia relied upon the comparable sales, a 15.45 acres on Fort Hill Road with a per acre price of 49,838.00 and a 6.07 acre parcel located on Kent Road with a per acre price of 46,128.00. "In an appeal from a tax valuation, the burden is on the plaintiff to prove it was excessive or unjust. Rustici v. Stonington, 174 Conn. 10, 15;Connecticut Coke Co. v. New Haven, 169 Conn. 663, 673." The court rejects the opinion of the plaintiff's expert and therefore finds that it has not sustained its burden of proof.
The town produced as a witness, Frank O'Neil, Jr. who testified that in his opinion, the property had a value of 2,728,000.00. Mr. O'Neil listed three comparables, a 9.70 acre piece on Danbury Road with a per acre value of $154,687.00, a 3.80 acre lot on Park Lane with a per acre value of $131,551.00 and a 3.29 acre piece with a per acre value of $163,597.00. His adjusted per acre values were $1,126,843.00, $2,122,392.00 and $3,127,194.00. Although the burden rested with the plaintiff, the court accepts the opinion of the defendant's appraiser that the value of the property as of October 1, 1992 was $2,728,000.00.
For the reasons stated, the court finds the issues for the defendant and therefore judgment may enter dismissing the appeal.
HON. WALTER M.PICKETT, JR., J.